Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present invention relates to a method and apparatus for programming a phase change memory device. The independent claims 1, 9 and 17 recite a method for programming a phase-change-memory device, the phase-change-memory device comprising a memory array including a plurality of first portions each provided with first local bitlines connected to first memory cells adapted to store respective first logic data including a first logic bit associated to a first resistive state of the first memory cells and a second logic bit associated to a second resistive state of the first memory cells, the memory array further including a respective plurality of second portions each provided with second local bitlines connected to second memory cells adapted to store respective second logic data complementary to the first logic data; the phase-change-memory device further comprising a writing stage for writing the logic data in the first and second memory cells, the writing stage having a plurality of first programming drivers and a respective plurality of second programming drivers; a plurality of first main bitlines extending between a respective first programming driver and the first local bitlines of a respective first portion; and a plurality of second main bitlines extending between a respective second programming driver and the second local bitlines of a respective second portion, the method comprising: in a first programming mode, supplying, through the plurality of first and second programming drivers and during a first time interval, a same first programming current, of a type chosen between a SET current and a RESET current, to all the first and second memory cells that are to be programmed with the first programming current; and in a second programming mode, supplying, through the plurality of first and second programming drivers and during .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871.  The examiner can normally be reached on 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        02/27/2021